Cite as 2013 Ark. 313

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-690

DEREK COY HOLCOMB                                Opinion Delivered September 5, 2013
                              APPELLANT
                                                 MOTION FOR BELATED APPEAL
V.                                               AND MOTION TO SUPPLEMENT
                                                 THE RECORD

STATE OF ARKANSAS
                                 APPELLEE        GRANTED.



                                       PER CURIAM


       Appellant Derek Coy Holcomb, by and through his attorney, John Wesley Hall, Jr.,

has filed a motion for rule on clerk with this court. Appellant was convicted of stalking a

child on the Internet, and the Crawford County Circuit Court entered a sentencing order on

March 26, 2013. Hall, in the motion for rule on clerk, admits that the notice of appeal was

untimely filed on May 15, 2013, due to his error with no fault attributable to the appellant.

Because a timely notice of appeal was not filed, we treat the motion for rule on clerk as a

motion for belated appeal, pursuant to Rule 2(e) of the Rules of Appellate

Procedure–Criminal (2012). See Gray v. State, 2010 Ark. 216 (per curiam); Johnson v. State,

342 Ark. 709, 30 S.W.3d 715 (2000) (per curiam).

       Where an attorney candidly admits fault for failing to perfect an appeal, we will grant

the motion for belated appeal, and a copy of the opinion will be forwarded to the Committee

on Professional Conduct. See McDaniels v. State, 2013 Ark. 197; McDonald v. State, 356 Ark.

106, 146 S.W.3d 883 (2004). Accordingly, we grant the motion and forward a copy of this
                                   Cite as 2013 Ark. 313

opinion to the Committee. We further grant appellant’s motion to supplement the record.

      Motion for belated appeal granted; motion to supplement the record granted.



      John Wesley Hall, Jr., for appellant.

      No response.




                                              2